Exhibit 10.1

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION

 

            FEDERAL TRADE COMMISSION,       Plaintiff,
                     Docket No.                    

v.

        SKECHERS U.S.A., INC., d/b/a SKECHERS,                               
        Judge                       

Defendant.

       

STIPULATED FINAL JUDGMENT AND ORDER

FOR PERMANENT INJUNCTION AND OTHER EQUITABLE RELIEF

Plaintiff, the Federal Trade Commission (Commission or FTC), filed a Complaint
for Permanent Injunction and Other Equitable Relief against Skechers U.S.A.,
Inc., pursuant to Section 13(b) of the Federal Trade Commission Act (FTC Act),
15 U.S.C. § 53(b), alleging deceptive acts or practices and false advertisements
in violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) and 52.

The Commission and Defendant have stipulated to the entry of this Stipulated
Final Judgment and Order for Permanent Injunction and Other Equitable Relief
(Order) in settlement

 

Page 1 of 27



--------------------------------------------------------------------------------

of the Commission’s allegations against Defendant. The Court, having been
presented with this Order, finds as follows:

FINDINGS

1. This Court has jurisdiction over the subject matter of this case and over all
parties. Venue in the United States District Court for the Northern District of
Ohio is proper.

2. The Complaint states a claim upon which relief can be granted, and the
Commission has the authority to seek the relief it has requested.

3. The activities of the Defendant, for purposes of this Order, are in or
affecting “commerce,” as defined in Section 4 of the FTC Act, 15 U.S.C. § 44.

4. This Order is for settlement purposes only, and does not constitute and shall
not be interpreted to constitute an admission by Defendant or a finding that the
law has been violated as alleged in the Complaint, or that the facts alleged in
the Complaint, other than jurisdictional facts, are true.

5. Defendant waives all rights to seek judicial review or otherwise challenge or
contest the validity of this Order. Defendant also waives any claim that it may
have held under the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning
the prosecution of this action to the date of this Order.

6. This action and the relief awarded herein are in addition to, and not in lieu
of, other remedies as may be provided by law.

7. This Order reflects the negotiated agreement of the parties.

 

 

Page 2 of 27



--------------------------------------------------------------------------------

8. The parties shall jointly be deemed the drafters of this Order; the rule that
any ambiguity in a contract shall be construed against the drafter of the
contract shall not apply to this Order.

9. Nothing in this Order obviates the obligation of Defendant to comply with
Sections 5 and 12 of the FTC Act, 15 U.S.C. §§ 45 and 52.

10. The Commission’s action against Defendant is an exercise of the Commission’s
police or regulatory power as a governmental unit.

11. The paragraphs of this Order shall be read as the necessary requirements of
compliance and not as alternatives for compliance, and no paragraph serves to
modify another paragraph unless expressly so stated.

12. Each party shall bear its own costs and attorneys’ fees.

13. Entry of this Order is in the public interest.

ORDER

DEFINITIONS

Unless otherwise specified,

1. “Defendant” means Skechers U.S.A., Inc., doing business as Skechers, and its
successors and assigns.

2. “Skechers Toning Footwear” means, collectively, Shape-ups, Resistance Runner,
Shape-ups Toners, and Tone-ups.

3. “Commerce” is as defined in Section 4 of the FTC Act, 15 U.S.C. § 44.

4. “Adequate and well-controlled human clinical study” means a clinical study
that is randomized, controlled (including but not limited to controlled for
dietary intake if testing

 

Page 3 of 27



--------------------------------------------------------------------------------

for weight loss or a reduction in body fat), blinded to the maximum extent
practicable, uses an appropriate measurement tool or tools, and is conducted by
persons qualified by training and experience to conduct and measure compliance
with such a study.

5. “Covered Product” means Skechers Toning Footwear, and any other footwear that
purports to improve or increase muscle tone, muscle strength, muscle activation,
overall circulation, or aerobic conditioning, and/or that purports to result in
increased calorie burn, weight loss, loss of body fat or improvement or
reduction in body composition.

6. “Class Action Notice” means notice to consumers of a class action settlement.

7. “Class Action Settlement Administrator” means a third-party agent or
administrator appointed by a court in a class action to implement the claims and
settlement process of a class action settlement.

8. “Consumer Claim Form” means a form that consumers who purchased any Covered
Product use to seek payment in a class action settlement.

9. “Notice Administrator” means a third-party agent or administrator appointed
by a court in a class action to implement the Class Action Notice and related
requirements of a class action settlement.

10. “Notice Plan” means the plan for providing Class Action Notice.

11. “Settlement Claim Procedures and Claim Calculation Protocol” means an
agreement in a class action settlement, used by a Class Action Settlement
Administrator (1) to review, address, implement, and process claims for payment
submitted pursuant to a class action settlement, and (2) to otherwise implement
the terms of the claims process in a class action settlement.

 

Page 4 of 27



--------------------------------------------------------------------------------

12. “Endorsement” is as defined in 16 C.F.R. § 255.0(b).

13. The term “including” in this Order means “including without limitation.”

14. The terms “and” and “or” in this Order shall be construed conjunctively or
disjunctively as necessary, to make the applicable phrase or sentence inclusive
rather than exclusive.

I.

PROHIBITED REPRESENTATIONS:

STRENGTHENING CLAIMS

IT IS ORDERED that Defendant, directly or through any corporation, partnership,
subsidiary, division, trade name, or other device, and its officers, agents,
servants, representatives, employees, and all persons or entities in active
concert or participation with them who receive actual notice of this Order, by
personal service or otherwise, in connection with the manufacturing, labeling,
advertising, promotion, offering for sale, sale, or distribution of any Covered
Product in or affecting commerce, is hereby permanently restrained and enjoined
from making, or assisting others in making, directly or by implication,
including through the use of a product name, endorsement, depiction, or
illustration, any representation that such product is effective in strengthening
muscles unless the representation is non-misleading and, at the time of making
such representation, Defendant possesses and relies upon competent and reliable
scientific evidence that substantiates that the representation is true. For
purposes of this Section, competent and reliable scientific evidence shall
consist of at least one adequate and well-controlled human clinical study of the
Covered Product that conforms to acceptable designs and protocols, is of at
least six-weeks duration, and the result of which, when considered in light of

 

Page 5 of 27



--------------------------------------------------------------------------------

the entire body of relevant and reliable scientific evidence, is sufficient to
substantiate that the representation is true.

II.

PROHIBITED REPRESENTATIONS: WEIGHT LOSS CLAIMS

IT IS FURTHER ORDERED that Defendant, directly or through any corporation,
partnership, subsidiary, division, trade name, or other device, and its
officers, agents, servants, representatives, employees, and all persons or
entities in active concert or participation with them who receive actual notice
of this Order, by personal service or otherwise, in connection with the
manufacturing, labeling, advertising, promotion, offering for sale, sale, or
distribution of any Covered Product, in or affecting commerce, is hereby
permanently restrained and enjoined from making, or assisting others in making,
directly or by implication, including through the use of a product name,
endorsement, depiction, or illustration, any representation that such product
causes weight loss unless the representation is non-misleading and, at the time
of making such representation, Defendant possesses and relies upon competent and
reliable scientific evidence that substantiates that the representation is true.
For purposes of this Section, competent and reliable scientific evidence shall
consist of at least two adequate and well-controlled human clinical studies of
the Covered Product, conducted by different researchers, independently of each
other, that conform to acceptable designs and protocols and whose results, when
considered in light of the entire body of relevant and reliable scientific
evidence, are sufficient to substantiate that the representation is true.

 

Page 6 of 27



--------------------------------------------------------------------------------

III.

PROHIBITED REPRESENTATIONS:

OTHER HEALTH OR FITNESS-RELATED CLAIMS

IT IS FURTHER ORDERED that Defendant, directly or through any corporation,
partnership, subsidiary, division, trade name, or other device, and its
officers, agents, servants, representatives, employees, and all persons or
entities in active concert or participation with them who receive actual notice
of this Order, by personal service or otherwise, in connection with the
manufacturing, labeling, advertising, promotion, offering for sale, sale, or
distribution of any Covered Product in or affecting commerce, is hereby
permanently restrained and enjoined from making, or assisting others in making,
directly or by implication, including through the use of a product name,
endorsement, depiction, or illustration, any representation, other than
representations covered under Section I and/or Section II of this Order, about
the health or fitness benefits of any Covered Product, including but not limited
to, representations regarding caloric expenditure, calorie burn, blood
circulation, aerobic conditioning, muscle tone, and muscle activation, unless
the representation is non-misleading and, at the time of making such
representation, Defendant possesses and relies upon competent and reliable
scientific evidence that is sufficient in quality and quantity based on
standards generally accepted in the relevant scientific fields, when considered
in light of the entire body of relevant and reliable scientific evidence, to
substantiate that the representation is true. For purposes of this Section,
competent and reliable scientific evidence means tests, analyses, research, or
studies that have been conducted and evaluated in an objective manner by
qualified persons and are generally accepted in the profession to yield accurate
and reliable results.

 

Page 7 of 27



--------------------------------------------------------------------------------

IV.

PROHIBITED REPRESENTATIONS

REGARDING TESTS OR STUDIES

IT IS FURTHER ORDERED that Defendant, directly or through any corporation,
partnership, subsidiary, division, trade name, or other device, and its
officers, agents, servants, representatives, employees, and all persons or
entities in active concert or participation with them who receive actual notice
of this Order, by personal service or otherwise, in connection with the
manufacturing, labeling, advertising, promotion, offering for sale, sale, or
distribution of any Covered Product in or affecting commerce, is hereby
permanently restrained and enjoined from misrepresenting, or assisting others in
misrepresenting, in any manner, directly or by implication, including through
the use of any product name, endorsement, depiction, or illustration, the
existence, contents, validity, results, conclusions, or interpretations of any
test, study, or research, including but not limited to misrepresenting that
wearing any Covered Product will result in a quantified percentage or an amount
of muscle activation, toning, or strengthening.

V.

MONETARY JUDGMENT AND CONSUMER REDRESS

IT IS FURTHER ORDERED that:

 

  A. Judgment is hereby entered in favor of the Commission and against Defendant
in the amount of Forty Million Dollars ($40,000,000).

 

  B.

Defendant is ordered to pay this judgment by depositing Forty Million Dollars
($40,000,000) into an interest-bearing escrow account (“Escrow Account”) no
later than fifteen (15) days after entry of this Order. A representative of the
Commission and Defendant shall execute an Escrow Agreement no later than

 

Page 8 of 27



--------------------------------------------------------------------------------

  seven (7) days after entry of the Order, which shall provide instructions to
the Escrow Agent consistent with the terms of this Order. The money deposited
into the Escrow Account and all interest thereon (collectively, “Escrow Funds”)
shall be administered by BMC Group (“Escrow Agent”) in accordance with the terms
of this Order and the Escrow Agreement.

 

  1. The Escrow Agent’s acceptance of the deposited judgment amount into the
Escrow Account shall constitute the Escrow Agent’s agreement to comply with the
terms of this Order and consent to the jurisdiction of this Court.

 

  2. All reasonable expenses incurred by the Escrow Agent to administer the
Escrow Account and disburse Escrow Funds shall be paid from the Escrow Funds
upon approval of a representative of the Commission, and such approval shall not
be unreasonably withheld. Such payments shall be based on invoices, and shall be
paid timely and on a rolling basis as they become due.

 

  C. Defendant relinquishes all dominion, control, and title to the Escrow Funds
to the fullest extent permitted by law. Defendant shall make no claim to or
demand for return of the Escrow Funds, directly or indirectly, through counsel
or otherwise.

 

  D.

All Escrow Funds shall be used for equitable relief including, but not limited
to, consumer redress and attendant expenses for administration of the Escrow
Account, and for administration of consumer redress, as set forth herein,
including in Subparagraphs E and F below. If direct redress to consumers is
wholly or partially impracticable or if Escrow Funds remain after redress is
completed, the

 

Page 9 of 27



--------------------------------------------------------------------------------

  Commission may apply all remaining Escrow Funds for such other equitable
relief (including consumer information remedies) as it determines to be
reasonably related to Defendant’s practices alleged in the Complaint. Any Escrow
Funds not used for such equitable relief, as set forth herein, including in
Subparagraphs E and F below, shall be deposited to the U.S. Treasury as
disgorgement. No portion of any payment under the judgment herein shall be
deemed a payment of any fine, penalty, or punitive assessment.

 

  E. Consumer redress that would otherwise be conducted by the Commission using
the Escrow Funds pursuant to Subparagraph D may be instead conducted through
prompt, court-approved resolution of one or more private class action lawsuits
against the Defendant, provided however, that a representative of the Commission
must approve of each of the following components of any such class action
resolution:

 

  1. the Class Action Settlement Administrator submitted for court approval in
the class action(s), with the Class Action Settlement Administrator being
required to handle consumer information in a manner that is consistent with the
Commission’s privacy and data security policies and practices;

 

  2. the Notice Administrator submitted for court approval in the class
action(s);

 

  3. The Class Action Notice and the Notice Plan submitted for court approval in
the class action(s);

 

Page 10 of 27



--------------------------------------------------------------------------------

  4. The Consumer Claim Form submitted for court approval in the class
action(s); and

 

  5. The Settlement Claim Procedures and Claim Calculation Protocol initially
submitted and any changes subsequently submitted for court approval in the class
action(s).

Where approval is required by a representative of the Commission, such approval
shall not be unreasonably withheld and shall be timely provided.

 

  F. If the conditions in Subparagraph E are met and no Termination Events
occur, as defined in Subparagraph G, and pursuant to the instructions of the
Escrow Agreement, the Escrow Agent shall release Escrow Funds in accordance with
the Settlement Claim Procedures and Claim Calculation Protocol to pay the
reasonable expenses necessary to provide notice to potential claimants in the
class action(s); reasonable administrative expenses, including the costs of and
expenses incurred by the Class Action Settlement Administrator and Notice
Administrator; and disbursements to valid claimants. Such payments shall be
based on invoices and shall be paid timely and on a rolling basis as they become
due. Escrow Funds shall not be used to pay any other fees, costs, or expenses
associated with resolution of the class action(s), including but not limited to
attorneys’ fees, litigation expenses, or incentive payments to the class
representatives.

 

  G. The Commission may, at its sole discretion, terminate the obligations under
Subparagraphs E and F, if:

 

Page 11 of 27



--------------------------------------------------------------------------------

  1. A settlement agreement and preliminary approval order containing the terms
outlined in Subparagraph E is not submitted to the court within thirty (30) days
after entry of this Order; or

 

  2. The Notice Administrator has not completed publication notice pursuant to
the Notice Plan within eight (8) months after entry of this Order; or

 

  3. The Class Action Settlement Administrator has not begun accepting claims
from eligible claimants within eight (8) months after entry of this Order; or

 

  4. The disbursement of Escrow Funds to eligible claimants has not begun within
one (1) year after entry of this Order; or

 

  5. The court fails to approve or approves something that is materially
different in Subparagraphs E.1-5 than what is approved by a representative of
the Commission; or

 

  6. The Class Action Settlement Administrator is, for any reason, replaced, and
a representative of the Commission does not approve the next Class Action
Settlement Administrator agreed to by the Parties to the class action(s) and
recommended for approval to the court in the class action(s), with such approval
by a representative of the Commission to be timely provided and not to be
unreasonably withheld; or

 

  7.

The Notice Administrator is, for any reason, replaced, and a representative of
the Commission does not approve the next Notice Administrator agreed to by the
Parties to the class action(s) and recommended for approval to

 

Page 12 of 27



--------------------------------------------------------------------------------

  the court in the class action(s), with such approval by a representative of
the Commission to be timely provided and not to be unreasonably withheld
(collectively, “Termination Events”). A representative of the Commission shall,
consistent with Subparagraph F, authorize the Escrow Agent to use Escrow Funds
to pay all valid costs and expenses incurred up to the date of the Termination
Event.

 

  H. If a Termination Event occurs and the Commission elects, at its sole
discretion, to terminate the obligations under Subparagraphs E and F, then:

 

  1. The Commission shall have sole discretion regarding the use of the
remaining Escrow Funds in accordance with Subparagraph D, and the Escrow Agent
shall only release Escrow Funds in accordance with instructions from a
representative of the Commission;

 

  2. The Commission may, at its sole discretion, continue to work with the Class
Action Settlement Administrator and Notice Administrator; and

 

  3. Within fourteen (14) days of receipt of a written request from a
representative of the Commission, Defendant shall provide the following
information in accordance with instructions provided by a representative of the
Commission:

 

  a) A list of all consumers who purchased any Covered Product directly from
Defendant during the relevant time period, provided such information is kept in
the regular course of business; and

 

Page 13 of 27



--------------------------------------------------------------------------------

  b) Subject to court approval in the class action(s), any information that
Defendant, its agents, or the Class Action Settlement Administrator have
regarding the class action claims.

 

  c) Defendant, its agents, or the Class Action Settlement Administrator shall
confer with a representative of the Commission concerning the manner, format,
and production of the list and information transmitted.

 

  I. If Escrow Funds remain after payment of all claims and expenses as part of
redress conducted in accordance with resolution of the class action(s) as
provided in Subparagraphs E and F, then the Commission shall have sole
discretion regarding the use of the remaining Escrow Funds in accordance with
Subparagraph D, and the Escrow Agent shall only release Escrow Funds in
accordance with instructions from a representative of the Commission.

 

  J. The total amount of all payment obligations incurred herein shall not
exceed the total amount of Escrow Funds.

 

  K. Defendant shall have no right to challenge any actions the Commission or
its representatives may take pursuant to Subparagraphs D, G, H, and I.

 

  L.

Defendant agrees that the facts as alleged in the Complaint filed in this
action, and only for purposes of this Order, shall be taken as true without
further proof in any bankruptcy case or subsequent civil litigation pursued by
the Commission to enforce its rights to any payment or money judgment pursuant
to this Order, including, but not limited to, a nondischargeability complaint in
any bankruptcy

 

Page 14 of 27



--------------------------------------------------------------------------------

  case. Defendant further stipulates and agrees, for purposes of this Order,
that the facts alleged in the Complaint establish all elements necessary to
sustain an action pursuant to Section 523(a)(2)(A) of the Bankruptcy Code,
11 U.S.C. § 523(a)(2)(A), and that this Order shall have collateral estoppel
effect for such purposes.

 

  M. In accordance with 31 U.S.C. § 7701, Defendant is hereby required, unless
it has done so already, to furnish to the Commission its taxpayer identifying
number, which shall be used for the purposes of collecting and reporting on any
delinquent amount arising out of Defendant’s relationship with the government.

 

  N. In the event of default on Defendant’s obligation to make payment under
this Order, interest, computed pursuant to 28 U.S.C. § 1961(a), shall accrue
from the date of default to the date of payment.

VI.

COMPLIANCE MONITORING

IT IS FURTHER ORDERED that, for the purpose of monitoring and investigating
compliance with any provision of this Order:

 

  A. Within fourteen (14) days of receipt of written notice from a
representative of the Commission, Defendant shall submit additional written
reports, which are true and accurate and sworn to under penalty of perjury;
produce documents for inspection and copying; appear for deposition; and provide
entry during normal business hours to any business location in Defendant’s
possession or direct or indirect control to inspect the business operation.

 

Page 15 of 27



--------------------------------------------------------------------------------

  B. In addition, the Commission is authorized to use all other lawful means,
including, but not limited to:

 

  1. Obtaining discovery from any person, without further leave of the court,
using the procedures prescribed by Fed. R. Civ. P. 30, 31, 33, 34, 36, 45 and
69; and

 

  2. Having its representatives pose as consumers and suppliers to Defendant,
its employees, or any other entity managed or controlled in whole or in part by
Defendant, without the necessity of identification or prior notice.

 

  C. Defendant shall permit representatives of the Commission to interview any
employer, consultant, independent contractor, representative, agent, or employee
who has agreed to such an interview, relating in any way to any conduct subject
to this Order. The person interviewed may have counsel present.

Provided however, that nothing in this Order shall limit the Commission’s lawful
use of compulsory process, pursuant to Sections 9 and 20 of the FTC Act,
15 U.S.C. §§ 49, 57b-l, to obtain any documentary material, tangible things,
testimony, or information relevant to unfair or deceptive acts or practices in
or affecting commerce (within the meaning of 15 U.S.C. § 45(a)(1)).

VII.

COMPLIANCE REPORTING

IT IS FURTHER ORDERED that, in order that compliance with the provisions of this

Order may be monitored:

 

Page 16 of 27



--------------------------------------------------------------------------------

  A. For a period of three (3) years from the date of entry of this Order,
Defendant shall notify the Commission of any changes in the corporate structure
of Defendant or any business entity that Defendant directly or indirectly
controls, or has an ownership interest in, that may affect compliance
obligations arising under this Order, including but not limited to:
incorporation or other organization; a dissolution, assignment, sale, merger, or
other action that would result in the emergence of a successor corporation; the
creation or dissolution of a subsidiary, parent, or affiliate that engages in
any acts or practices subject to this Order; or a change in the business name or
address, at least thirty (30) days prior to such change, provided that, with
respect to any such change in the business entity about which Defendant learns
less than thirty (30) days prior to the date such action is to take place,
Defendant shall notify the Commission as soon as is practicable after obtaining
such knowledge.

 

  B. One hundred eighty (180) days after the date of entry of this Order,
Defendant shall provide a written report to the FTC, which is true and accurate
and sworn to under penalty of perjury, setting forth in detail the manner and
form in which it has complied and is complying with this Order. This report
shall include, but not be limited to:

 

  1. A copy of each acknowledgment of receipt of this Order, obtained pursuant
to the Section titled “Distribution of Order”; and

 

  2. Any other changes required to be reported under Subsection A of this
Section.

 

 

Page 17 of 27



--------------------------------------------------------------------------------

  C. Defendant shall notify the Commission of the filing of a bankruptcy
petition by Defendant within fifteen (15) days of filing.

 

  D. For the purposes of this Order, Defendant shall, unless otherwise directed
by the Commission’s authorized representatives, send by overnight courier (not
the U.S. Postal Service) all reports and notifications required by this Order to
the Commission, to the following address:

Associate Director for Enforcement

Federal Trade Commission

600 Pennsylvania Avenue, N.W.

Washington, D.C. 20580

Re: FTC v. Skechers, Matter No.                     

Provided that, in lieu of overnight courier, Defendant may send such reports or
notifications by first-class mail, but only if Defendant contemporaneously sends
an electronic version of such report or notification to the Commission at:
DEBrief@ftc.gov.

 

  E. For purposes of the compliance reporting and monitoring required by this
Order, the Commission is authorized to communicate directly with Defendant
unless or until Defendant directs the Commission to communicate with it through
its outside legal counsel and identifies the name and contact information for
said counsel. All communications to Defendant related to this Order should go to
the General Counsel of Skechers at Defendant’s corporate headquarters, with a
copy to Daniel Petrocelli, O’Melveny & Myers LLP, 1999 Avenue of the Stars,
7th Floor, Los Angeles, CA 90067.

 

Page 18 of 27



--------------------------------------------------------------------------------

VIII.

RECORDKEEPING

IT IS FURTHER ORDERED that, for a period of five (5) years from the date of
entry of this Order, Defendant is hereby restrained and enjoined from failing to
create and retain the following records:

 

  A. Accounting records that reflect the cost of the Covered Product, revenues
generated for the Covered Product, and, to the extent such records are created
and maintained in the ordinary course of business, the disbursement of such
revenues;

 

  B. Personnel records accurately reflecting: the name, address, and telephone
number of each person employed in any capacity by such business, including as an
independent contractor; that person’s job title or position; the date upon which
the person commenced work; and the date and reason for the person’s termination,
if applicable; provided however, that with respect to those persons covered by
this Subsection whose employment has terminated, personnel records need only be
retained for three (3) years from the date of termination;

 

  C. Records accurately reflecting: the name, address, and telephone number of
each reseller or retailer of the Covered Product; the dollar amounts paid; and
the identification and quantity of items purchased;

 

  D. Customer files containing the names, addresses, telephone numbers, dollar
amounts paid, quantity of Covered Product purchased, and description of items or
services purchased, to the extent such information is obtained in the ordinary
course of business;

 

Page 19 of 27



--------------------------------------------------------------------------------

  E. Complaints and refund requests relating to any Covered Product (whether
received directly or indirectly, such as through a third-party) and any
responses to those complaints or requests;

 

  F. Copies of all advertisements, promotional materials, sales scripts,
training materials, Web sites, or other marketing materials utilized in the
advertising, marketing, promotion, offering for sale, sale, or distribution of
any Covered Product. For purposes of this provision, keeping one representative
copy of all non-identical materials referenced in this provision is sufficient
for compliance;

 

  G. All materials that were relied upon in making any representations contained
in the materials identified in Subsection F above, including all documents
evidencing or referring to the accuracy of any claim therein or to the benefits,
performance, or efficacy of any Covered Product, including, but not limited to,
all tests, reports, studies, demonstrations, or other evidence that confirms,
contradicts, qualifies, or calls into question the accuracy of any claim
regarding the benefits, performance, or efficacy of any products covered by this
Order, including complaints and other communications with consumers or with
governmental or consumer protection agencies;

 

  H. Records accurately reflecting the name, address, and telephone number of
each laboratory engaged in the development or creation of any testing obtained
for the purpose of advertising, marketing, promoting, offering for sale,
selling, or distributing any Covered Product; and

 

Page 20 of 27



--------------------------------------------------------------------------------

  I. All records and documents necessary to demonstrate full compliance with
each provision of this Order, including, but not limited to, copies of
acknowledgments of receipt of this Order required by the Sections titled
“Distribution of Order” and “Acknowledgment of Receipt of Order” and all reports
submitted to the FTC pursuant to the Section titled “Compliance Reporting.”

IX.

DISTRIBUTION OF ORDER

IT IS FURTHER ORDERED that, for a period of three (3) years from the date of
entry of this Order, Defendant shall deliver copies of the Order as directed
below:

 

  A. Defendant shall deliver a copy of this Order to: (1) each of its
principals, officers, and directors having decision-making authority with
respect to the subject matter of the Order; (2) all of its employees, agents,
and representatives having primary responsibilities with respect to the subject
matter of the Order; and (3) any business entity resulting from any change in
structure set forth in Subsection A of the Section titled “Compliance
Reporting.” For current personnel, delivery shall be within seven (7) days of
entry of this Order. For new personnel, delivery shall occur prior to their
assuming their responsibilities. For any business entity resulting from any
change in structure set forth in Subsection A of the Section titled “Compliance
Reporting,” delivery shall be at least fourteen (14) days prior to the change in
structure.

 

Page 21 of 27



--------------------------------------------------------------------------------

  B. Defendant must secure a signed and dated statement acknowledging receipt of
the Order, within thirty (30) days of delivery, from all persons receiving a
copy of the Order pursuant to this Section.

X.

NOTIFICATION OF ORDER

IT IS FURTHER ORDERED that Defendant shall send no later than fifteen (15) days
after entry of this Order, by first-class mail, postage paid and return receipt
requested, or by courier service such as FedEx with signature proof of delivery,
an exact copy of the notice attached hereto as Attachment A, showing the date of
mailing, to each reseller and retailer who purchased or otherwise received any
Covered Product directly from Defendant and who continues to market any Covered
Product. The notice required by this Section shall not include any other
document or enclosures and may be sent to the principal place of business of
each such reseller or retailer.

XI.

ACKNOWLEDGMENT OF RECEIPT OF ORDER

IT IS FURTHER ORDERED that Defendant, within seven (7) business days of receipt
of this Order as entered by the Court, shall submit to the Commission a truthful
sworn statement acknowledging receipt of this Order.

XII.

RETENTION OF JURISDICTION

IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter
for purposes of construction, modification, and enforcement of this Order.

 

Page 22 of 27



--------------------------------------------------------------------------------

SO ORDERED:

 

Dated:

  July 12, 2012      

/s/ James S. Gwin

           United States District Judge   

SO STIPULATED AND AGREED:

ATTORNEYS FOR PLAINTIFF

FEDERAL TRADE COMMISSION:

 

/s/ Larissa L. Bungo   

LARISSA L. BUNGO

      (Ohio Bar 0066148)

DANA C. BARRAGATE

      (Ohio Bar 0065748)

MICHAEL MILGROM

      (Ohio Bar 0012959)

CHRISTOPHER D. PANEK

      (Ohio Bar 0080016)

Federal Trade Commission

East Central Region

1111 Superior Avenue, Suite 200

Cleveland, Ohio 44114

Phone (216) 263-3403 (Bungo)

Fax: (216) 263-3426

lbungo@ftc.gov

dbarragate@ftc.gov

mmilgrom@ftc.gov

cpanek@ftc.gov

 

Page 23 of 27



--------------------------------------------------------------------------------

SO STIPULATED AND AGREED:

FOR DEFENDANT:

SKECHERS U.S.A., INC., d/b/a Skechers

 

/s/ David Weinberg

  

DAVID WEINBERG

Executive Vice President

SKECHERS U.S.A., INC., d/b/a Skechers

228 Manhattan Beach Boulevard

Manhattan Beach, CA 90266

 

Page 24 of 27



--------------------------------------------------------------------------------

SO STIPULATED AND AGREED:

DEFENDANT’S OUTSIDE COUNSEL:

 

/s/ Jeffrey A. Barker

  

DANIEL M. PETROCELLI

JEFFREY A. BARKER

MARYANNE S. KANE

O’Melveny & Myers LLP

1999 Avenue of the Stars, 7th Floor

Los Angeles, CA 90067

Phone: (310) 553-6700

Fax: (310) 246-6779

dpetrocelli@omm.com

jbarker@omm.com

makane@omm.com

 

Page 25 of 27



--------------------------------------------------------------------------------

SO STIPULATED AND AGREED:

DEFENDANT’S OUTSIDE COUNSEL:

 

/s/ Timothy J. Muris

  

TIMOTHY J. MURIS

Kirkland & Ellis LLP

655 Fifteenth Street, N.W.

Washington, D.C. 20005-5793

Phone: (202) 879-5000

Fax: (202) 879-5200

tim.muris@kirkland.com

 

Page 26 of 27



--------------------------------------------------------------------------------

ATTACHMENT A

[On Skechers U.S.A., Inc., Letterhead]

[Insert Date]

[Addressee]

Dear Skechers U.S.A., Inc., Retail Business Partner:

In response to a lawsuit by the Federal Trade Commission (FTC) and separate
lawsuits brought by a group of state attorneys general, Skechers has agreed to
stop making certain claims for the following footwear products: Shape-ups, the
Resistance Runner, Toners, and Tone-ups.

Although we dispute the charges, to settle the FTC’s and the states’ cases
against us, Skechers has agreed to stop using advertising or promotional
materials claiming that any of our footwear products can:

 

  •  

Improve or increase muscle tone and muscle strength;

 

  •  

Improve or increase overall circulation or aerobic conditioning;

 

  •  

Result in increased weight loss or loss of body fat; and/or;

 

  •  

Result in improvement or reduction in body composition.

In addition to the above, Skechers has agreed to stop using advertising or
promotional materials claiming that the Resistance Runner improves or increases
muscle activation.

Please take these three steps immediately:

 

  (1) If you have materials on display (POS, posters, etc.) that include any of
these claims, please remove them.

 

  (2) Where these claims appear on boxes, please cover them with stickers that
Skechers will provide.

 

  (3) If inserts in boxes or footwear hangtags include any of these claims,
please remove them.

We are actively pursuing additional studies in the marketplace. We look forward
to sharing these details with you as they become available.

You can find out more about the settlement at www.ftc.gov. Please call [Insert
name and telephone numbers of the responsible Skechers U.S.A., Inc., Attorney or
Officer.] if you have any questions.

Skechers thanks you for your business and greatly appreciates your cooperation
in this matter.

Sincerely,

Skechers U.S.A., Inc.

 

Page 27 of 27